Citation Nr: 0902216	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture right proximal tibia with relaxation of lateral 
collateral ligaments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from March 1957 to March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Rating Decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
continued a 30 percent evaluation for residuals, fracture 
right proximal tibia with relaxation of lateral collateral 
ligaments.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined for the status of his knee 
disability in January 2005.  In conjunction with this appeal, 
examinations were scheduled in September 2005, October 2005, 
and November 2005.  The veteran's file contains evidence that 
the veteran called in advance to cancel both the September 
2005 and November 2005 examinations because of transportation 
issues.  There is no record in the veteran's file indicating 
that he contacted VA to cancel the October 2005 examination.  
Prior to the March 2005 Rating Decision, the veteran had two 
other examinations scheduled which were cancelled due to the 
veteran's problems securing transportation.  In January 2006, 
the veteran sent a letter to VA indicating that he had 
obtained adequate transportation, and requesting that an 
examination be rescheduled, preferably in the morning so that 
he would not have to drive the 140 miles to his home after 
dark.  As there are no current findings of record as to the 
status of the veteran's knee disability, and the veteran has 
indicated that he would now be able to attend an examination, 
the veteran should be afforded a new examination.

The RO should contact the veteran and arrange for a suitable 
date and time to schedule the veteran for an examination to 
determine the current severity of his right knee disability.  
The goal is for the examination to be held at a date and time 
that is convenient for the veteran.  If it is possible to 
schedule the veteran for an examination closer to his home, 
this should be done.  The RO then must send the veteran 
notice of the date, time, and location of the examination so 
that the veteran receives notice at least two weeks prior to 
the date of the examination.

The veteran is placed on notice that his attendance at this 
examination is crucial if he wishes VA to obtain the medical 
findings necessary to show an increased rating is warranted.  
The Board takes this opportunity to inform the veteran that 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, as is the 
case here, and a claimant, without good cause (i.e., the 
illness or hospitalization of the claimant and death of an 
immediate family member), fails to report for such 
examination or re-examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655.  When the examination is 
scheduled in conjunction with a claim for increase, as the 
veteran's current claim is, and the veteran misses the 
examination without good cause, the claim shall be denied.  
38 C.F.R. § 3.655(b) (emphasis added).

In addition to the problems with obtaining an examination, 
the Board also notes that while VA sent notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA) to the 
veteran in April 2004, this notice was inadequate, as it did 
not inform the veteran of the need to show the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Proper VCAA 
notice must be provided to the veteran prior to further 
adjudication of the claim.

Finally, the Board notes that the Diagnostic Codes under 
which the RO appears to have rated the veteran's right knee 
disability [an apparent hyphenated combination of Code 5010 
(for rating traumatic arthritis) and Code 5257 (for rating 
knee subluxation or instability)], reflect a less than 
precise evaluation of a disability for which separate ratings 
may be possible under the criteria found at more than one 
Diagnostic Code.  After examination, the RO should revisit 
the claim for increase with careful consideration of the 
possibility that various knee impairments, such as 
instability and limited range of motion or painful motion, 
may very well be addressed and rated separately.  If another 
Diagnostic Code is more appropriate based on the evidence 
following the examination, then the knee should be so rated.  
Also, the Diagnostic Codes must be applied in the way that 
gives the veteran the greatest allowable benefit under the 
law, so long as the veteran is not compensated twice for the 
same disability.  The RO must clearly state why the 
particular diagnostic codes it chooses are applied.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should contact the veteran to 
schedule a VA examination to ascertain the 
nature and severity of the veteran's right 
knee disability.  The RO should consult 
with the veteran to arrive at an agreement 
as to a favorable date and time of 
examination, so that the veteran can 
arrange his transportation to and from the 
examination location.  If possible, the RO 
should arrange to have the examination 
closer to the veteran's home, so that he 
does not have to drive 140 miles to the 
examination location.

3.  The veteran's claims file, as well as 
the veteran's medical chart, must be 
reviewed in conjunction with the 
examination.  The doctor should examine the 
veteran's knee, perform all necessary 
tests, and thoroughly describe the severity 
of the veteran's right knee disability, 
specifically addressing the following 
symptoms:  limitation of full range of 
motion; instability; laxity; pain; 
fatigueability; etc.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include a determination of the 
appropriate Diagnostic Code(s) to employ.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is advised 
that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that, pursuant to 38 
C.F.R. 
§ 3.655, his claim shall be denied in the event he fails to 
cooperate by attending the requested VA examination.

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

